Exhibit 10.1

Form of Executive Retention Agreement Between the Company

and each of Timothy C. O’Brien, Eugene J. DiDonato and Roy Banks

1

Executive Retention Agreement

This Executive Retention Agreement (this “Agreement”) is made as of the 23rd day
of May, 2005 (the “Effective Date”) by and between Lightbridge, Inc., a Delaware
corporation (the “Company”), and _     _     _     _ (the “Executive”).

WHEREAS, the Company currently employs the Executive as its Chief Financial
Officer;

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change of control of the Company exists and
that such possibility, and the uncertainty and questions that it may raise among
key personnel, may result in the departure or distraction of key personnel to
the detriment of the Company and its stockholders; and

WHEREAS, the board of directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the continued employment and
dedication of the Executive without distraction from the possibility of a change
of control of the Company and related events and circumstances.

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Executive agree as follows:

1. Definition of Terms. As used herein, the following terms shall have the
following respective meanings:

(a) “Cause” shall mean (a) the Executive’s commission of acts or omissions
constituting a felony, fraud or theft of Company property; (b) the Executive’s
commission of acts or omissions constituting a material breach of this
Agreement, any other agreement between the Executive and the Company or Company
policies and procedures; or (c) the Executive’s willful refusal or failure to
perform the reasonable and customary duties assigned to him by the Company,
which, in the case of clauses (b) and (c) are not cured by the Executive within
10 days of receipt by the Executive of notice from the Company alleging the
existence of Cause.

(b) “Change of Control” shall have the meaning set forth in Section 15(b) of the
Company’s 2004 Stock Incentive Plan as in effect on the date hereof.

(c) “Good Reason” shall mean (x) a significant reduction in the nature or scope
of the Employee’s duties, responsibilities, authority and powers exercised by
the Employee immediately prior to the Change in Control Event; (y) a reduction
in the Executive’s annual base salary in effect on the date of the Change of
Control, except for across-the-board salary reductions similarly affecting all
management personnel of the Company (or its successor); or (z) the relocation of
the primary office where the Executive is to perform his duties by more than 35
miles from its location prior to the Change of Control; provided, however, that
the Executive’s duties, responsibilities, authority and powers shall not be
deemed to have been significantly reduced solely because the Company (or its
successor) is no longer an independently operated public entity or because of a
change in the Executive’s title.

(d) “Release” shall mean a release by the Executive in favor of the Company, in
the form attached hereto as Exhibit A.

(e) “Severance Agreement” shall mean a severance agreement between the Company
and the Executive, drafted by and satisfactory to counsel for the Company.

(f) “Term” shall mean the period commencing as of the Effective Date and
continuing in effect through December 31, 2006; provided, however, that
commencing on January 1, 2007 and each January 1 thereafter, the Term shall be
automatically extended for one additional year unless, not later than 180 days
prior to the scheduled expiration of the Term (or any extension thereof), the
Company shall have given the Executive written notice that the Term will not be
extended.

2. Term. This Agreement, and all rights and obligations of the parties
hereunder, shall take effect upon the Effective Date and shall expire upon
(a) the expiration of the Term if a Change in Control has not occurred during
the Term or (b) the fulfillment by the Company of all of its obligations
hereunder if a Change in Control has occurred during the Term. It is understood
that the Executive is not being promised employment for a definite period of
time and that either the Executive or the Company may terminate the Executive’s
employment at any time and for any reason.

3. Termination Following Change of Control.

(a) In the event that, within two (2) years following a Change of Control,
either (i) the Company (or its successor) terminates the Executive’s employment
without Cause or (ii) the Executive terminates his employment for Good Reason,
then (A) any unvested Company stock options then held by the Executive shall
immediately vest in full and shall remain exercisable for 90 days following such
termination, (B) subject to the Executive’s execution of the Release and the
Severance Agreement and to the provisions of Section 3(c) below, the Company
shall pay the Executive in one lump sum payment an amount equal to one times his
then-current Annual Base Salary plus one times the bonus earned by the Executive
in respect of the immediately preceding calendar year (or, if the Company’s
Compensation Committee has not yet made a determination regarding the amount of
such bonus, one times 60% of the Executive’s target bonus for such year), and
(C) the Executive and his family members will be eligible to continue his group
health insurance coverage in accordance with the federal COBRA law.

(b) Should the Executive or any of his family members elect COBRA continuation
coverage during the twelve-month period immediately following the Executive’s
termination pursuant to Section 3(a) hereof, the Company shall be responsible
for paying the difference between the cost of COBRA continuation coverage and
the premium contribution amount applicable to the Executive as of the date of
such termination of employment, subject to any applicable carrier and Company
rate adjustments. After such twelve-month period ends, if Executive or any of
his family members elect to continue COBRA coverage, he will be responsible for
all of the premium payments. Information about Executive’s rights under COBRA
and forms for electing continuation coverage will be provided to Executive by a
separate letter on or about the date of such termination of employment.

(c) Notwithstanding anything herein to the contrary, (i) in the event that the
compensation payable to the Executive hereunder would constitute an excess
parachute payment as defined in Section 280G of the Internal Revenue Code, the
Executive shall have the right to reduce such compensation to an amount that
would avoid the application of said Section 280G and (ii) to the extent that the
Company in good faith determines that amounts that are or may become payable to
the Executive upon termination of employment hereunder are required to be
suspended or delayed for a period of six months in order to satisfy the
requirements of Internal Revenue Code Section 409A, then the Company shall so
advise the Executive, and any such payments shall be suspended and accrued for
six months, whereupon said payments shall be paid to the Executive in a lump
sum.

(d) All payments to the Executive shall be made after deduction of any taxes
which are required to be withheld with respect thereto under applicable federal
and state laws.

4. Other Agreements. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof. Nothing in this Agreement
shall supersede or modify the Executive’s obligations under any employee
confidentiality and non-competition agreement that the Executive has previously
entered into with the Company.

5. Notices. All notices, requests, demands and other communications required by
or permitted under this Agreement shall be in writing and shall be sufficiently
delivered if delivered by hand or sent by registered or certified mail, postage
prepaid, to the parties at their respective addresses listed below:

(a) if to the Executive:

_     _     _     _
_     _     _     _
_     _     _     _

(b) if to the Company:

Lightbridge, Inc.
30 Corporate Drive
Burlington, MA 01803
Attn: Chief Executive Officer

Any party may change such party’s address by such notice to the other party.

6. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of The Commonwealth of Massachusetts,
without regard to its principles of conflicts of laws.

7. Binding Upon Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns.

8. Miscellaneous. Any dispute or controversy between the Executive and the
Company arising out of or relating to this Agreement shall be settled by
arbitration in Boston, Massachusetts, administered by the American Arbitration
Association, with any such dispute or controversy arising under this Agreement
being so administered in accordance with its Commercial Rules then in effect,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. In particular,
nothing in this provision is intended to or shall abrogate the right of the
Company to enforce its rights under any employee confidentiality and
non-competition agreement. Notwithstanding any choice of law provision included
in this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The Executive is
not required to seek other employment or to attempt in any way to reduce the
compensation payable to the Executive by the Company pursuant to Section 3. The
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits, but the Company shall not be
obligated to provide any benefit that Executive is entitled to receive from
another employer.

9. Waivers and Amendments.

(a) This Agreement may be amended, modified or supplemented, and any obligation
hereunder may be waived, only by a written instrument executed by the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate as a waiver of any subsequent breach.

(b) No failure on the part of any party to exercise, and no delay in exercising,
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or remedy by such party preclude
any other or further exercise thereof or the exercise of any other right or
remedy. All rights and remedies hereunder are cumulative and are in addition to
all other rights and remedies provided by law, agreement or otherwise.

2

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

LIGHTBRIDGE, INC.

By: _     _     _     _

Its:

_     _     _     _

Employee

3

Exhibit A

RELEASE

In exchange for the consideration from Lightbridge, Inc. (“Lightbridge”)
described in Section 3 the Executive Retention Agreement between you and
Lightbridge dated May      , 2005 (the “Retention Agreement”), the sufficiency
of which is hereby acknowledged, you, on your own behalf and on behalf of your
heirs, personal representatives, and assigns, hereby voluntarily and irrevocably
release, acquit and forever discharge Lightbridge, and all of Lightbridge’s
affiliated and related entities and their respective past, present and future
officers, directors, agents, representatives, attorneys, servants, employees,
predecessors, successors, and assigns (hereinafter the “Releasees”), from any
and all claims, demands, liabilities, debts, judgments, damages, expenses
(including attorneys’ fees and costs), actions, causes of action or suits of any
kind whatsoever which you, your heirs, personal representatives and assigns, and
each of them, may have had or may now have, whether known or unknown, including,
but not limited to, common law claims, statutory claims, claims for wages,
commissions, bonuses or earnings or benefits, claims for overtime, claims or
causes of action under the Civil Rights Act, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act (29 U.S.C. Section 2101 et seq.), the Americans with
Disabilities Act, the Older Workers Benefit Protection Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Equal Pay Act,
the Massachusetts Fair Employment Practices Act, M.G.L. c.151B, §l et seq., tort
law, contract law, law of wrongful discharge, discrimination, harassment, fraud,
misrepresentation, defamation, libel, emotional distress, breach of the implied
covenant of good faith and fair dealing, any other federal, state or municipal
statute or ordinance, and claims or causes of action under any other theory,
which arise out of or are related in any way, directly or indirectly, to your
employment by Lightbridge or the termination of such employment.

You further agree that you will not bring any lawsuits, file any charges or
complaints, or make any other demands against Lightbridge, or further pursue any
lawsuits, cases or complaints already brought, based on your employment by
Lightbridge. You further represent that you have no current or pending actions,
charges, lawsuits, or complaints against Lightbridge. You acknowledge and
understand that the consideration provided for in the Retention Agreement
constitutes a full, fair and complete payment for the release and waiver of all
of your possible claims. You acknowledge and understand that Lightbridge does
not owe you anything for your employment in addition to the consideration set
forth in the Retention Agreement.

THIS MEANS YOU MAY NOT SUE LIGHTBRIDGE FOR ANY CURRENT OR PRIOR CLAIMS ARISING
OUT OF YOUR EMPLOYMENT WITH OR TERMINATION FROM LIGHTBRIDGE.

In signing this Release and Waiver, you acknowledge that you understand its
provisions, that your agreement is knowing and voluntary, that you have been
afforded a full and reasonable opportunity of at least 21 days to consider its
terms and to consult with or seek advice from an attorney or any other person of
your choosing, and that you have been advised by the Company to consult with an
attorney prior to executing this Release and Waiver.

For a period of seven (7) days following your execution of this Release and
Waiver, you may revoke your agreement, and this Release and Waiver shall not
become effective or enforceable until this seven (7) day revocation period has
expired. No payments or benefits under Section 3 of the Retention Agreement will
be made or provided until after this seven-day period has expired without your
revoking your agreement. You understand and acknowledge that the terms of your
employment and the Company’s usual severance policies or practices would have
provided you less severance pay and benefits than those provided to you under
the Retention Agreement.

AGREED: _     _     _ DATED:_     _     _



4